MEMORANDUM OPINION
                                        No. 04-11-00429-CR

                                        Maurice MURPHY,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR8185
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 13, 2012

AFFIRMED

           After a jury trial, appellant, Maurice Murphy, was convicted of murder and sentenced to

forty years’ confinement as a habitual felon. We conclude this appeal is frivolous and without

merit; therefore, we affirm.

           Appellant’s counsel filed a brief with this court in which he concluded the appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967). In his brief,

counsel states: (1) he diligently reviewed the appellate record (2) he found no legally reasonable
                                                                                                         04-11-00429-CR


grounds for reversal present in the record; and (3) he served a copy of this brief on appellant with

a letter informing appellant of his right to file a pro se brief on his own behalf. 1 In counsel’s

brief, counsel reviewed pretrial matters, which included fourteen “boilerplate” pretrial motions

and appellant’s effort to exclude from evidence inculpatory statements made before his transport

from the crime scene and after his arrival at the police station; jury selection; evidence adduced

at trial; the jury charge; arguments; and objections made by trial counsel during the guilt-

innocence phase of trial.             Counsel also reviewed the punishment phase of trial, including

evidence adduced, objections made by trial counsel, and the punishment-phase charge

conference. With citations to the record and legal precedent, counsel explains why he concludes

the appeal is without merit. Counsel also reviews the motion for new trial, which alleged only

that the verdict was contrary to the law and evidence. Finally, counsel examined the record to

determine whether any claim of ineffective assistance could be brought and concluded none

could. The brief meets the requirements of Anders as it presents a professional evaluation

showing why there is no basis to advance an appeal. Id. at 744–45; Stafford v. State, 813 S.W.2d
503, 509-10, 510 n. 3 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812-13 (Tex.

Crim. App. [Panel Op.] 1978).

           Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80.

We have reviewed the entire record and find that the appeal is frivolous; therefore, we affirm the

trial court’s judgment and grant appellate counsel’s motion to withdraw. Nichols v. State, 954
S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.).




1
    This court also provided appellant with the opportunity to file a pro se appellate brief, but none has been filed.


                                                            -2-
                                                                                    04-11-00429-CR


       No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.

P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal

Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                     Sandee Bryan Marion, Justice

Do not publish




                                               -3-